EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julia Thomas on 03/12/2021.
The application has been amended as follows: 

1. 	(Currently Amended) An apparatus comprising:

a substrate comprising a recess; and

a multitude of particles arranged in the recess; 

wherein a first portion of the particles is joined to form a porous structure by means of a coating, and wherein a second portion of the particles is not joined by means of the coating; and

wherein the first portion of the particles is arranged closer to an opening of the recess than the second portion of the particles so that a leaking of the second portion of the particles from the recess through the opening is prevented;

wherein the particles of the second portion are configured to react with a fluid and/or to bind the fluid or a substance thereof; 

wherein the second portion comprises a number of particles which is greater than a number of particles of the first portion by a factor of at least 1.1; and

wherein the apparatus comprises at least one electrode structure which is in contact with the multitude of particles and is configured to sense an electric potential of the particles in contact with the electrode structure, or to apply the electric potential to the particles in contact with the electrode structure; or

wherein a catalytically active substance is arranged on a surface of the porous structure, the porous structure being configured to perform a catalyst function.


2.	(Original) The apparatus according to claim 1, which is a reactor for a chemical process or a physical process and which is formed as at least one of a pre-concentrator, a filter, an apparatus for generating energy and a getter pump.

3. 	(Currently amended) The apparatus according to claim 1, wherein is arranged between the particles of the first portion of the particles, the hollow spaces being at least partially joined to each other, and the porous structure being immovably joined to the substrate. 

4. 	(Currently amended) The apparatus according to claim 1, wherein the porous structure is a porous membrane, and wherein an interaction of the second portion of the particles with a medium arranged in a surrounding area outside of the recess is enabled through the porous membrane and is essentially prevented through other regions. 

5. 	(Currently amended) The apparatus according to claim 1, wherein the substrate comprises a further recess in which a further multitude of particles is arranged;

wherein a first portion of the further multitude of particles is joined to a further porous structure by means of a further coating arranged with respect to the first portion of the further multitude of particles, and wherein a second portion of the further multitude of particles is not joined by means of the further coating; and

wherein the first portion of the further multitude of particles is arranged between the second portion of the further multitude of particles and a surrounding area of the further recess and is configured to essentially prevent a movement of the second portion of the further multitude of particles towards the surrounding area of the further recess. 

6. 	(Original) The apparatus according to claim 1, wherein the opening of the recess borders on a cavity of the apparatus.

7. 	(Original) The apparatus according to claim 6, wherein the cavity is formed by the substrate and a further substrate arranged at the substrate.

8. 	(Original) The apparatus according to claim 1, further comprising a heating element arranged with respect to the multitude of particles and configured to heat the multitude of particles.

9. 	(Original) The apparatus according to claim 8, wherein the first portion of the particles is covered by a thermally conductive layer, wherein the heating element is joined to the first portion by means of the thermally conductive layer, wherein the heating element is configured to heat the thermally conductive layer which is configured to heat the first portion of the particles, and wherein an increase in temperature of the particles is larger than an increase in temperature of the substrate.

10. 	(Currently amended) The apparatus according to claim 8, wherein the multitude of particles comprises a concentrator material configured to bind at least one substance from a surrounding area of the recess.

11. 	(Currently Amended) The apparatus according to claim 10, wherein the multitude of particles are configured to release the substance bound from the surrounding area based on the heating. 

12. 	(Currently Amended) An apparatus comprising:

a substrate; 

a multitude of particles joined to form a porous structure by means of a coating, the porous structure being immovably joined to the substrate; and 

a heating element configured to heat the multitude of particles;

wherein

the apparatus comprises a heating body spaced apart from the substrate by the multitude of particles, wherein the heating element is arranged at the heating body and is configured to heat the heating body so that the heating body heats the multitude of particles or 

wherein the porous structure is at least partially covered by a thermally conductive layer, wherein the heating element is arranged at the thermally conductive layer and is configured to heat the multitude of particles by heating the thermally conductive layer; and 

the apparatus further comprising at least one electrode structure which is in contact with the multitude of particles and is configured to sense an electric potential of the particles in contact with the electrode structure, or to apply the electric potential to the particles in contact with the electrode structure; or

wherein a catalytically active substance is arranged on a surface of the porous structure, the porous structure being configured to perform a catalyst function.

13. 	(Currently amended) The apparatus according to claim 12, wherein 

a first portion of the particles is joined to form the porous structure by means of the coating, and wherein a second portion of the particles is not joined by means of the coating; and

wherein the first portion of the particles is arranged closer to an opening of a recess of the substrate than the second portion of the particles so that a leaking of the second portion of the particles from the recess through the opening is prevented.

14. 	(Original) The apparatus according to claim 1, wherein the apparatus is a micro-mechanical structure. 

15. 	(Original) The apparatus according to claim 12, wherein the apparatus is a micro-mechanical structure. 

16. 	(Original) The apparatus according to claim 1, wherein the porous structure is configured to be permeable for a fluid.

17. 	(Original) The apparatus according to claim 12, wherein the porous structure is configured to be permeable for a fluid.

18. 	(Original) The apparatus according to claim 1, further comprising a sensor element arranged adjacent to the multitude of particles and configured to sense a parameter of the multitude of particles, a parameter of a cavity of the apparatus and/or a parameter of a medium arranged between the multitude of particles. 

19. 	(Original) The apparatus according to claim 12, further comprising a sensor element arranged adjacent to the multitude of particles and configured to sense a parameter of the multitude of particles, a parameter of a cavity of the apparatus and/or a parameter of a medium arranged between the multitude of particles. 

20. 	(Cancelled)

21. 	(Cancelled)

22. 	(Original) The apparatus according to claim 1, wherein the multitude of particles is configured to bind at least one substance and to cause the substance to react chemically or physically with a medium brought in contact with the multitude of particles. 

23. 	(Original) The apparatus according to claim 12, wherein the multitude of particles is configured to bind at least one substance and to cause the substance to react chemically or physically with a medium brought in contact with the multitude of particles. 

24. 	(Original) The apparatus according to claim 1, wherein the multitude of particles is configured to bind gas molecules, wherein the recess is joined to a cavity of the apparatus via the opening, wherein the cavity is sealed against a surrounding area of the apparatus, and wherein the multitude of particles is configured to bind gas molecules remaining in the cavity so that a gas pressure inside of the cavity is reduced with respect to a gas pressure outside of the cavity. 

25. 	(Currently amended) The apparatus according to claim 12, wherein the multitude of particles is configured to bind gas molecules, wherein a recess of the substrate is joined to a cavity of the apparatus via an opening, wherein the cavity is sealed against a surrounding area of the apparatus, and wherein the multitude of particles is configured to bind gas molecules remaining in the cavity so that a gas pressure inside of the cavity is reduced with respect to a gas pressure outside of the cavity. 

26. 	(Original) The apparatus according to claim 1, wherein a material of the substrate comprises one of a semiconductor material, a glass material, a ceramic material, a glass-ceramic material and a plastic material. 

27. 	(Original) The apparatus according to claim 12, wherein a material of the substrate comprises one of a semiconductor material, a glass material, a ceramic material, a glass-ceramic material and a plastic material. 

28. 	(Currently amended) The apparatus according to claim 1, wherein a reaction characteristic of the multitude of the particles is influenced by a material or a surface characteristic of the particles. 

29. 	(Currently amended) The apparatus according to claim 13, wherein a reaction characteristic of the multitude of the particles is influenced by a material or a surface characteristic of the particles. 

30. 	(Currently amended) The apparatus according to claim 1, wherein a material characteristic or a surface characteristic of the first portion of the particles is influenced, enabled or suppressed by the coating. 

31. 	(Currently amended) The apparatus according to claim 12, wherein a material characteristic or a surface characteristic of the multitude of the particles 

32. 	(Cancelled)

33. 	(Cancelled)

34. 	(Currently amended) The apparatus according to claim 1, wherein a 

35. 	(Original) The apparatus according to claim 12, wherein a further layer is arranged at the porous structure, the further layer providing functionalization of the porous structure. 

36. 	(Currently Amended) An apparatus comprising:

	a substrate;

a multitude of particles joined to form a porous structure by means of a coating, the porous structure being immovably joined to the substrate; and 

a heating element configured to heat the multitude of particles;

wherein the heating element is enclosed by the multitude of particles; and

wherein the apparatus comprises at least one electrode structure which is in contact with the multitude of particles and is configured to sense an electric potential of the particles in contact with the electrode structure, or to apply the electric potential to the particles in contact with the electrode structure; or

wherein a catalytically active substance is arranged on a surface of the porous structure, the porous structure being configured to perform a catalyst function.

37. 	(Canceled) 

38. 	(Canceled) 

39. 	(Canceled) 

40.	(Canceled) 

41. 	(Canceled) 

42.	(Canceled) 

43. 	(Canceled) 

44. 	(Canceled) 

45. 	(Canceled) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776